 236DECISIONSOF NATIONALLABOR RELATIONS BOARD6.TheRespondent has not committed the following unfairlaborpractices allegedin the complaint:(a) Interrogation of employees as to union affiliations;(b) threatsand warnings to employees to refrain from assisting,becoming,or remaining mem-bersof Oil, Chemical and Atomic WorkersInternationalUnion, CIO; (c)threatsand warnings to employees to assist,become, or remain members ofthe AdvisoryCouncil; and (d)keeping under surveillance the concerted activities of employees.[Recommendations omitted from publication.]Natona Mills, Inc.andUnited Textile Workers of America, AFL,Petitioner.Case No. 4-RC-2595.April 18, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Thomas J. Walsh,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Intervenor has been the recognized bargaining representativeof the employees involved herein. Its collective-bargaining agree-ment with the Employer, executed on March 3, 1953, was opened' bytimely notice given by the Employer on October 26, 1954.Negotia-tion meetings were held in November and December 1954 and Janu-ary 1955, and final agreement was reached on January 12, 1955.3Thereafter, the terms of the agreement were presented to the unionmembership by its branch president, Patrick, at a regular meeting onJanuary 14, 1955, and approved unanimously. Plant Manager Weis-ler, for the Employer, received verbally official notification of the ap-proval on January 17 and proceeded to have the agreement preparedin written form.'The rate of pay increase covered by the agreementi Branch A-23, Lever Auxiliary Section of the Amalgamated Lace Operatives of America,herein called the Intervenor,was permitted to intervene at thebearing on the basis of acontractual interest.2 This contract, effective until December 31, 1954, and automatically renewable there-after from year to year,contained an annual 60-day reopening clause.8 Representing the Intervenor at the various negotiation meetings were Branch Presi-dent Patrick who attended all such meetings,Section President Winogrodzki who attendedall but the first one, and various committee members who attended from a few to all meet-ingsFor the Employer,and present at all meetings, were Plant Manager Weisler togetherwith the director of research and development and a vice president.4The fact of ratification by the membership first came to the attention of Weisler bymeans of a newspaper article published on January 15, 1955.112 NLRB No. 36. NATONA MILLS, INC.237was put into effect and applied to the current period on January 24,1955.On January 25 Weisler received the written copies of the agree-ment from the main office and called Patrick to his office where Pat-rick looked over the written contract and indicated it was in accordwith their final agreement of January 12. Patrick suggested, how-ever, that the signing take place on Friday, January 28, when a sched-uled grievance meeting under the agreement was to take places be-cause the section president and several committee members were notthen available.At the grievance meeting on January 28 Patrickindicated his desire that the contract be signed by all committee mem-bers at the same time and, since several members were still unavail-able, he preferred to postpone signing until Monday, January 31,1955.This was agreed upon.At this time Patrick was given a copyof the written contract and he and the two committee members pres-ent again looked over the agreement whereupon Patrick stated thatthe papers were in accord with their understanding and "that sign-ing was merely a formality."About mid-morning on Monday, January 31, 1955, Section Presi-dent Winogrodzki called upon Weisler to take care of the complaintthat Patrick was delaying the signing of the agreementsDuringtheir conversation a Board agent called and informed Weisler thatthe instant petition had been filed that morning. Thereafter, shortlybefore noon, both Weisler and Winogrodzki signed the contract re-dating it from January 28 to January 31, 1955. That afternoon Pat-rick and several committee members came to Weisler's office at whichtime Patrick again stated that the contract was in accord with theirunderstanding, but that they would not sign because they did notwant the contract to bar an election.'On February 1, 1955, Weislerreceived the Petitioner's written demand for recognition and a copy5The new agreement continued in effect the terms of the old contract except for the payincrease and one other statement of understanding.OWinogrodzki worked a late shift at this plant of the Employer and Patrick had toldhim as he was leaving the plant on the morning of January 28 that he might be called into sign the contract that dayHe had received no further word from Patrick and wasnot otherwise in touch with what had been occurringAlthough Patrick denied that lietold anyone he would make all the arrangements for the signing of the contract, by hisofficial position in the branch and his conduct, he had led the other officials of both partiesto believe that lieas doing soOn Monday moining, between 8 and 8 15, as Weisler was arriving at the plant parkinglot he noticed Patiick leaving the lotWeisler attempted unsuccessfully to hail Patrickin order to asceifaun what ai rangements had been made for signing the agreementPatrickwaved and drove awayAfter allowing sufficient time for Patrick to arrive home, weislerattempted to reach hun by telephone but was told it was not known where he could bereached that dayThereuponWeisler contacted Section President Winogrodzkr at thelatter's home around 9 a in Thus, as a resultofweisler's call, and his expressions ofannoyance with the delay in signing the contract, Winogrodzki cane to Weisler's office torectify matters and to have the contract signed7Patrick testified that lie had been active on January 28, and at other tines betweenthen and January 31, 1955,obtaining signatures on authorization cards for the Petitioner. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the petition.'On February 11, the Intervenor elected new officersand on February 13 the new committee members signed the contract.The Employer and the Intervenor urge this contract as a bar tothe instant proceeding, relying upon the Board's decision in theOswego Fallscase.9In further support of their position they contendthat the circumstances in this case warrant the exercise of the Board'sdiscretion in applying its administratively established contract-barrules to prevent abuse of its processes or subversion of the purposes ofthe Act by the use of technicalities.10The Petitioner relies upon the undisputed fact that the contracthad not actually been signed at the time the petition was filed and theBoard agent transmitted such information to the Employer.llWe note, from the foregoing and the entire record, that the Inter-venor, as the representative of the employees, and the Employer hadbargained regularly through several months of long and arduousnegotiations, averting strikes permissible at that time, and had reachedcomplete agreement almost 3 weeks before the petition was filed.Additionally, this agreement had been ratified by the employees andthis fact communicated to the Employer more than 2 weeks beforethe advent of the rival claim; the language of the drafted documenthad been approved by the president of the Intervenor, and a date setfor affixing the signatures, almost a week earlier.Moreover, the newwage rates were put into effect before the written document was re-ceived and the parties had scheduled a grievance meeting.Thus, itis clear that the parties regarded themselves bound by the agreementand considered the signing of the contract as a formality to be accom-plished at their earliest mutual convenience. Indeed, it would appearthat the contract would have been signed as scheduled on January28, before the rival petition or claim, but for certain delaying tacticsengaged in by the branch president whose admissions show that hewas not acting in the interest of the parties to the agreement.8That same day several committee members indicated to Weisler that they and someother committee members wanted to sign the contract and requested an opportunity topersuade others to sign, but the committee did not return to Weisler's office at the ap-pointed timeIn this connection,other testimony indicates that a schism proposal wasrejected by the membership before ratification of the agreementThe Petitioner hereindisclaims a schismOn February 3, Patrick and several committee members, who werereceived by Weisler at their request, indicated they would sign if Weisler would consentto an electionAt this time Patrick characterized the situation as "a factual dispute inwhich the Company was in the middle " At another such conference on February 7, 1055,Patrick requested recognition from Weisler as representative of the PetitionerBoth re-quests made by Patrick were refused by Weisler9 OswegoPalls Corp ,110 NLRB 621.101n this connection the Employer asks the Board to regard as an important considera-tion the fact that the signing of the contract was delayed only by the deception workedupon both parties thereto by an individual whose position presented him with the oppor-tunity to do so.11We find no merit to the additional argument advanced by the Petitioner that the con-tiact had not yet been executed because the committee members who signed it were notthe persons vvho participated in the negotiations CLINTON FOODS, INC.239In applying its contract-bar rules the Board is primarily concernedwith whether the contract imparts to the relationship of the partiesa degree of stability which outweighs the right of the employees to aredetermination of bargaining representatives at that particulartime.13In theOswego Fallscase," the Board weighed these factorsand resolved them in favor of stability and there found the contract,although not formally signed until the petition was filed, to be a bar.The circumstances in this case present an even more persuasive basisfor such a finding here.Thus, throughout the previous contractperiod and the difficult period of negotiations which followed, whenthey could have expressed their desire for a change of representative,the employees continued with their current bargaining agent. In-deed, at the conclusion of negotiations, they ratified what had beenaccomplished by that representative on their behalf.The resultantagreement had been put into effect and the language of the writtencontract approved.All that remained was the ministerial actof placing signatures upon the agreed document, which was deliber-ately delayed by the branch president for reasons totally unrelated toany disagreement between the parties as to the terms or content oftheir contract.In view of the foregoing we do not believe that stabil-ity envisioned by the Act would be served by a redetermination ofemployee representatives at this time.Accordingly, we find that thecurrent contract of the Employer and Intervenor is a bar to thisproceeding and we shall therefore dismiss the petition herein.[The Board dismissed the petition.]MEMBERS RODGERS and LEFDOM took no part in the consideration ofthe above Decision and Order.'a SeeNash-Kelv,nator Corporation, Body Plant#6, 110 NLRB 447Footnote9,supraClinton Foods,Inc.andLocal 514, International Chemical Work-ers Union,AFL.Case No. 10-CA-1707.April 19, 1955DECISION AND ORDEROn August 13, 1954, Trial Examiner Sidney Lindner issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. The Trial Examiner alsofound that the Respondent had not engaged in certain other allegedunfair labor practices and recommended that the complaint be dis-missed with respect thereto.Thereafter, the Respondent and the112 NLRB No. 37.